 



EXHIBIT 10.3
SECOND AMENDMENT TO
THE PHOENIX COMPANIES, INC. NON-QUALIFIED DEFERRED COMPENSATION
AND EXCESS INVESTMENT PLAN
As Amended and Restated Effective January 1, 2004
     The Phoenix Companies, Inc. Non-Qualified Deferred Compensation and Excess
Investment Plan, as amended and restated effective January 1, 2004 (the “Plan”),
is further amended, effective July 1, 2007, as follows:

  1.   The last sentence of Section 2.01 of the Plan is amended and restated to
read as follows:         In the absence of any such designation, the Beneficiary
shall be the Participant’s spouse or domestic partner (as defined in the Savings
and Investment Plan) or, if there is no spouse or domestic partner, the
Participant’s estate.     2.   Section 2.21 of the Plan is amended in its
entirety to read as follows:         “Participating Employer” means each
corporation that has adopted the Plan with the consent of the Benefit Plans
Committee in accordance with Article X.     3.   Article II of the Plan is
amended to add the following new definitions in alphabetical order and shall be
renumbered accordingly:         “Benefit” means the amount equal to the sum of a
Participant’s Excess Investment Benefit and Deferred Compensation Benefit.      
  “Excess Investment Plan Election” means a Participant’s election to defer a
portion of Excess Earnings as set forth in Section 4.03.         “Grandfathered
Participant” means a Participant designated as a “Grandfathered Participant”
under the Savings and Investment Plan.         “Years of Service” means the
number of “Years of Service” credited to a Participant, as defined in the
Savings and Investment Plan.     4.   Section 4.02(c) of the Plan is amended and
restated in its entirety to read as follows:

  (c)   For the period from July 1, 2003 through June 30, 2007, and continuing
thereafter for Grandfathered Participants only, for each Plan Year with respect
to which a Participant has a deferral election in effect under this Plan, a
matching Company credit equal to one hundred percent (100%) of such
Participant’s contributions, to the extent that such contributions do not exceed
three percent (3%) of Excess Earnings, plus fifty percent (50%)

 



--------------------------------------------------------------------------------



 



      of such Participant’s contributions, to the extent that such contributions
exceed three percent (3%) but do not exceed five percent (5%) of Excess
Earnings.

  5.   A new Section 4.02(d) is added to the Plan to read as follows:

  (d)   Effective July 1, 2007, for each Plan Year (including, for 2007, only
the period from July 1, 2007 through December 31, 2007) with respect to which a
Participant, other than a Grandfathered Participant, has a deferral election in
effect under this Plan, a matching Company credit equal to the amounts set forth
below:

          Years of Service (determined   Percentage Match on First 3%  
Percentage Match on Next 3% in whole years as of January   of Excess Earnings
Deferred   of Excess Earnings Deferred 1 of each Plan Year)   by a Participant
(i.e., 1%-3%)   by a Participant (i.e., 4%-6%) 0-4   100%   50% 5-9   100%  
100% 10-14   100%   150% 15+   150%   150%

      Notwithstanding anything herein to the contrary, in no event may a
Participant change the deferral election in effect under this Plan for the 2007
Plan Year.     6.   The last sentence of Section 6.04 is deleted in its
entirety.

                                          

 